Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-6,8,9, and 12-23 are pending in the application. Claims 8,9,16,12,13,16,19, and 21 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1 and 16 have been amended and claims 7,10, and 11 have been canceled.  Thus, claims 1-6,14,15,17,18,20,22 and 23 have been examined to the extent they read on the elected subject matter of record.

Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed January 19, 2021 are acknowledged and have been fully considered.  
The objection of claim 17 has been withdrawn in view of Applicant’s amendment. 

Maintained Rejections
	Applicant's arguments filed January 19, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1, 2, 4-6, 14, 15,17,22, and 23 under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained for the reasons set forth below.
Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 14, 15,17,22, and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
I.  As written, the claims are drawn to an inoculant composition comprising: the Penicillium bilaiae strain having the deposit accession number NRRL 67154; the Penicillium bilaiae strain having the deposit accession number NRRL 67155; the Penicillium bilaiae strain having the deposit accession number NRRL 67156; the Penicilllium bilaiae strain having the deposit accession number NRRL 67157; the Penicilllium bilaiae strain having the deposit accession number NRRL 67158; and/or the Penicillium bilaiae strain having the deposit accession number NRRL 67159.
The instant specification (page 34, starting at line 30) discloses that the claimed deposits as simply being isolates from soil and not fungi that have been modified.  Thus, the claimed deposits are products of nature per se. Consequently, the claims do not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

II. The claimed invention is a composition of matter.
III. The claims are directed to a nature-based product limitation, and/or a concept that is similar to those found by the courts to be an exception.  
1.	(a) The limitation(s) in the claim that set(s) forth or describe(s) a nature-based product are: “the Penicillium bilaiae strain having the deposit accession number NRRL 67154; the Penicillium bilaiae strain having the deposit accession number NRRL 67155; the Penicillium bilaiae strain having the deposit Penicilllium bilaiae strain having the deposit accession number NRRL 67157; the Penicilllium bilaiae strain having the deposit accession number NRRL 67158; and/or the Penicillium bilaiae strain having the deposit accession number NRRL 67159”.  
(b) The closest naturally occurring counterpart in its natural state to the claimed nature-based product limitation is soil.  Claim 1 only requires 1 of the isolates and not a mixture of fungi, therefore there is nothing more to the inoculant than the fungi. Isolating a natural occurring thing from its natural environment does make it eligible subject matter under 101. In the Myriad case it was argued that genetic material (genes) that were isolated should be patentable. SCOTUS decision was "A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated, but cDNA is patent eligible because it is not naturally occurring" and “We merely hold that genes and the information they encode are not patent eligible under §101 simply because they have been isolated from the surrounding genetic material”. In the same way merely isolating a single fungi from the surrounding soil would not render the claim patent eligible under 101.
(c) Based on a comparison of the claimed nature-based product limitation to its counterpart to determine whether it does or does not exhibit markedly different characteristics as compared to the counterpart in its natural state, the nature-based product lacks markedly different characteristics (and thus is a product of nature exception).
IV. 	2.The claim as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed (i.e., soil).   Thus, there are no other elements in the claim in addition to the exception. 
	
Claims 2, 4 and 14 depend from claim 1 and further discloses the composition further comprising one or more hygroscopic polymers, sugar alcohols, polyethylene glycols, and lipo-chitooligosaccharides, and the limitations of the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 5 and 15 depend from claim 1 and further define the amount of the colony forming units of the claimed deposits and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 6,22, and 23 depend from claim 1 and disclose a kit comprising the claimed inoculant composition and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

17 depends from claim 1 and further disclose that the claimed inoculant composition is non-aqueous, and this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, claims 1, 2, 4-6, 14, 15,17,22, and 23 are rejected under pre-AIA  35 U.S.C. §101.




Allowable Subject Matter

Claims 18 and 20 are allowed because a method of using the claimed hybrid Penicillum stains is not taught in the prior art. 





Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed January 19, 2021, with respect to the objection of claim 17  and the rejection of claim 20 under 35 U.S.C. § 101 as being directed to a judicial exception have been considered but are moot in view of the withdrawal of the objection and rejection as set forth above.
Applicant’s arguments filed on January 19, 2021, with respect to the rejection of claims 1, 2, 4-6, 14, 15,17,22, and 23 under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more have been fully considered but they are not persuasive.   .
Next, Applicant argues that claims 6 and 23 recite a kit comprising the inoculant composition of claim 1 and a container housing said inoculant composition. Because the inoculant composition of claim 1 is not itself a product of nature, Applicant argues that it necessarily follows that kits comprising the inoculant composition of claim 1 are not products of nature and do not trigger the judicial exception under 35 U.S.C. 101. However, the Examiner is not persuaded   by Applicant’s arguments because for the 
With regards to Applicant’s arguments pertaining to claims 12 and 21, the arguments are moot as claims 12 and 21 are non-elected claims that have not been examined or rejected.  
   
With regards to Applicant’s arguments pertaining to claim 20, these arguments are moot as the rejection of this claim has been withdrawn as  previously stated.  



Conclusion

Claims 18 and 20 are allowed and claims 1, 2, 4-6, 14, 15, 17, 22, and 23 are rejected.

The prior art made of record
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	
	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617